Citation Nr: 1739657	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-31 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of scarlet fever, to include a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to April 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Scarlet fever is demonstrated in service, but resolved therein without residuals.

2.  The weight of the evidence is against a conclusion that the Veteran has a heart disorder that is etiologically related to service, to include scarlet fever demonstrated therein; a heart disorder is not shown within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for scarlet fever are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a heart disorder as secondary to residuals of scarlet fever are not met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim. 

This matter was filed as a "Fully Developed Claim" (FDC) pursuant to VA's program to expedite claims.  The notice that accompanies the FDC form satisfies VA's duty to notify.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  In March 2017, the Board obtained a medical opinion from a Veterans Health Administrative (VHA) cardiologist and the Veteran and his representative were provided a copy of this medical opinion.  In response, the Veteran's representative contends that the opinion is inadequate because it appears to hold the Veteran's claim to an illegal and personal evidentiary standard.  However, no further explanation was provided regarding this contention.  Indeed, the representative's response was confusing at it stated the medical opinion was unfavorable, but noted a positive (or favorable/equipoise) standard.  In any case, the Board reviewed the medical opinion in total and found the evidentiary standard to be appropriate.  The cardiologist stated the Veteran's mitral valve prolapse "was less likely than not (less than 50% probability) incurred in or caused by" the Veteran's in-service injury, to include his scarlet fever.  The medical opinion reflects that the clinician reviewed the Veteran's past medical history, to include this service treatment records and the May 23, 1953 diagnosis of scarlet fever, his lay assertions, reviewed examination findings, conducted literature research, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that March 2017 VHA medical opinion is competent medical evidence that is probative in this matter and it can be considered in adjudicating this appeal.

As such, the Board will proceed to the merits of the appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as cardiovascular disorders, if the disease becomes manifest to a compensable degree within one year after service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

Facts and Analysis

The Veteran asserts that he suffers from residuals of scarlet fever.  Specifically, he contends that he had heart damage due to scarlet fever and had a mitral valve replacement due to the heart damage.

Service treatment records (STRs) document treatment for scarlet fever on May 23, 1953.  He was hospitalized for scarlet fever while in-service on May 23, 1953.  The service record reflects that he was fit to return to duty June 2, 1953.  No further residuals or heart complaints are noted during service.  12/15/2014 STR-Medical, at 5, 10-14.  His separation examination in April 1955 documents a normal clinical evaluation of the heart and vascular system.  5/6/1955 Medical Treatment Record-Government Facility.  

STR's document an automobile accident the Veteran was involved in during service in December 1954.  A physical examination and diagnostic testing were performed, but these records are silent for heart complaints or complications.  12/15/2014 STR-Medical, at 52-56.  During a VA examination in June 1955, he was also found to have a normal heart.  A chest x-ray revealed the heart to be of normal size and shape with a diagnosis of normal heart.  6/2/1955 VA Examination, at 2, 4.

Private medical records show that in June 1994, the Veteran underwent a mitral valve replacement.  10/29/2002 Medical Treatment Record-Non-Government Facility, at 3.

A note from his physician in August 2014 states that he had scarlet fever while in service and that scarlet fever may be associated with mitral valve disease.  10/18/2014 Medical Treatment Record-Non-Government Facility, at 1.  In a letter from October 2016, the same physician stated that the Veteran was under his care for over fifteen years and had scarlet fever while in the military.  Further, it was noted that he was being treated for mitral regurgitation secondary to scarlet fever.  11/22/2016 Medical Treatment Record-Non-Government Facility, at 1.

A VHA medical opinion in March 2017 found that the Veteran's mitral valve prolapse was less likely than not incurred in or caused by an in-service event and/or scarlet fever.  The clinician noted that the Veteran was diagnosed with scarlet fever based on sore throat, fever, rash, tongue and throat culture for staph.  He was treated with antibiotics and his fever resolved within twenty-four hours.  There was no mention of cardiac issues or complications.  It was also noted that the Veteran was involved in a moving vehicle accident several months later in December 1954 and had extensive muscle skeletal injuries.  During the December 1954 to January 1955 in-patient treatment for his injuries, there were no cardiac abnormalities identified and no murmurs.  

The clinician explained that scarlet fever is a syndrome characterized by exudative pharyngitis, fever, and exanthema.  Scarlet fever is most commonly due to group A strep, a complex immune mediated response occurs leading to clinical features of acute rheumatic fever: chorea, carditis, arthritis.  In this case, the cardiologist noted that the STRs reflect the May 23, 1953 throat swab culture grew "B Staph" and not group A strep, thus ruling out the possibility of any rheumatic heart valve pathology as there was no evidence of group A Streptococcal infection.  A medical literature search did not find any association with Staphylococcal scarlet fever and acute or chronic valvular heart disease.  Therefore, the cardiologist stated that the preponderance of the evidence reflects the scarlet fever was treated and resolved without sequella, and therefore the episode of scarlet fever was less likely than not caused or led to any mitral valve pathology.  5/16/2017 Medical Opinion.

Considering the positive and negative opinions set forth above in light of all the evidence of record-to include the STRs that indicate that the Veteran's in-service scarlet fever resolved therein and the lack of any relevant post-service treatment for several decades after separation from service, the Board finds the probative value of the positive opinion of the Veteran's private doctor to be outweighed by the negative VHA medical opinion set forth above.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (standing for the proposition that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another).

The Board recognizes the private doctor's opinion that scarlet fever may be associated with mitral valve disease.  However, the Board finds the opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship)).  Due to the speculative nature of the private doctor's opinion, the Board places less weight on it when compared to other probative evidence of record, specifically, the VHA opinion provided in March 2017.  

Additionally, the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board notes that in contrast to the opinion by the Veteran's private doctor, which was not documented to have been based on a review of the clinical record and contained no rationale.  The negative VHA opinion is documented to have included the review and consideration of the medical evidence and was accompanied by a detailed rationale.  For example, the 2017 VHA opinion noted the throat swab culture grew 'B Staph" and not group A strep and found this to be significant in light of the nature and characteristics of scarlet fever syndrome.  In short therefore, the Board finds the probative weight of the negative VHA opinion to exceed those of the private doctor.

The Board also finds that a heart disorder was not demonstrated, or claimed to have occurred, within one year of service, presumptive service connection for such on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the Veteran has stated, to include on his August 2015 substantive appeal (VA Form 9) that he was treated for scarlet fever in service and has suffered from residual effects of the disease.  Initially, the Board notes that the evidence establishes that he was in-fact treated for scarlet fever in service.  However, to the extent the assertion of the Veteran is being advanced in an attempt to establish that he has current residuals of scarlet fever that are related to service or that there is a nexus between this in-service event and a current heart disorder, to include his mitral valve replacement, and service, these attempts must fail.  Regarding nexus, the Board notes that complex medical matters, to include those of the heart/cardiovascular system, are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a persuasive opinion as to such matters and his opinion lacks probative value and weight in this regard.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  While the Veteran is competent to attest to symptoms since service, the Board finds contemporaneous evidence in the form of in-service notations that the Veteran recovered from his scarlet fever, and "normal" evaluations of the cardiovascular system at separation, coupled with the reasoned medical opinion of the VHA examiner outlined above, to clearly outweigh the Veteran's lay assertions.  As such, the Board finds the probative and competent evidence weighs against a finding of continuity of symptoms since service. 

In sum, the Board finds that service connection for residuals of scarlet fever, to include a heart disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the claims considered above.  As such, that doctrine is not applicable, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of scarlet fever, to include a heart disorder, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


